Form PM-9E
11/09

MILWAUKEE POLICE DEPARTMENT
MEMORANDUM

   
   
  

Date: 08-30-2012

TO: Chad WAGNER, Captain of Police

FR: Detective Shannon Lewandowski

     
 

EXHIBIT

ca

This report is written by Det Shannon Lewandowski, assigned to CIB late shift. It is with a sense
of angst and frustration that I am initiating this official complaint. The basis of this
Memorandum is to again draw your attention to the endless and unrelenting harassment that I am
being subjected to from members of the Milwaukee Police Department, mainly but not at all
limited to Detective Steven Rowe, Detective Robert St. Onge, and Detective Tracy Becker.

 
 

RE: Workplace Harrassment

  

The ongoing conduct of the aforementioned members and others on the Milwaukee Police
Department that is directed towards me on a continual basis is in direct conflict with the
Milwaukee Police Departments Standard Operating Procedure as stated in Section 520 Equal
Employment Opportunity Policy. Specifically as stated in part "the Milwaukee Police
Department is committed to providing a work environment that is safe and free from
employment discrimination, harassment..."

On 08-29-2012 I was notified that Detective Tracy BECKER has for the second time, made
disparaging remarks about my integrity at work, telling other supervisors and co-workers that I
am stealing from the department by use of an "overtime scam," and informing supervisors aloud
in the presence of my peers. Detective Tracy BECKER informed supervisors to not sign my
overtime cards, informing them that I never went to court and received compensation for court
activity. This is an outright lie. This is not the first complaint, and is viewed at as a form of
harassment, which negatively interferes with my work performance.

Additionally, Detective Tracy BECKER has created an even more hostile and offensive work
environment for me with these lies, he has unreasonably interfered with my performance at
work, and caused my reputation to be in question by the spreading of malicious rumors.
Detective Becker is NOT a supervisor, but uses these tactics by verbalizing these rumors to
supervisors and co-workers.

These types of issues have been addressed with supervision (Captain Chad Wagner) within the
Criminal Investigation Bureau on July 30, 2012, yet this type of disruptive behavior is allowed
and continues. No prevention has been mandated, as Captain Chad WAGNER himself has
witnessed unsafe behavior by Detective Steven Rowe, and Detective Robert St.Onge as they

~~~" ~ "1354

ase 2:°16-cv-01089-WED Filed 06 O__Pane 14 Document 2¢
4

have verbally screamed at me in the front of my peer, making an unsafe, and offensive work
environment.

I have not, nor have IJ ever, filed an overtime card that I did not earn, and Detective Becker's
harassment is offensive, intimidates me and harms my work. I feel endlessly persecuted because
I am a female, my reputation constantly attacked, and this is distressing and would appreciate if
the matter is well looked into.

In the past I have written two other complaints, which have never been formally addressed, but
have been confronted by the supervisor of whom I made the complaint about. I was later asked to
transfer, and view that transfer as retaliation. This work environment does not promote a
professional atmosphere, respect or teamwork, but rather creates an environment that makes me
upset, intimidated and causes me other issues that I would like to address.

Resp y submitted,
/, f,

  
 

Det Shannon Lewandowski

COPY

 
